Citation Nr: 0029389	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability including chronic obstructive pulmonary disease 
(COPD).  

2.  Entitlement to service connection for psychiatric 
disorder including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to May 
1980.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 1998 RO decision which denied service 
connection for a respiratory disability including COPD, and 
for a psychiatric disorder including PTSD.  


FINDINGS OF FACT

1.  A chronic respiratory disability including COPD was 
initially manifest many years after service, and was not 
caused by any incident of service.  

2.  A generalized anxiety disorder was first shown many years 
after service, and it was not caused by any incident of 
service.  PTSD is not currently diagnosed.    


CONCLUSIONS OF LAW

1.  A respiratory disability including COPD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  A psychiatric disorder including claimed PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1960 to May 1980.  Service department records show 
his primary duty was as an aircraft maintenance technician.  
The service medical records show that on an October 1959 
enlistment physical examination and an October 1967 
separation physical examination, the veteran's lungs and 
chest were normal, and a psychiatric evaluation was normal.  
Chest X-rays were negative.  It was also noted on the October 
1967 examination that he had mild seasonal hay fever which 
was easily controlled with medication.  

On a July 1970 service medical record, the veteran was 
diagnosed with upper respiratory infection.  In November 
1971, he sought medication for a cold.  In February 1972, he 
reported that while drinking he passed out the previous night 
after phlegm from a cold got caught in his throat, blocking 
his airway.  The impression was aspiration mucous secondary 
to alcohol.  In March 1973, he requested cold medication.  
Several days later in April 1973, he complained that for six 
months he could not get his breath at night, especially in 
the past few days while having a cold.  He reported he had a 
strong family history of asthma and cough.  The impression 
was asthma and upper respiratory infection.  In February 
1975, he was seen twice with complaints of chest congestion 
and a non-productive cough; the impression was upper 
respiratory infection.  In November 1975, he complained of a 
cough; the assessment was cough and cold.  In October 1976, 
he complained of a cold and a productive cough; the 
impression was viral upper respiratory infection.  On a 
periodic physical examination in June 1977, the veteran's 
lungs and chest were normal, and a psychiatric evaluation was 
normal.  A chest X-ray was within normal limits.  On a 
medical history report in June 1977, the veteran reported 
that he had had depression or excessive worry, shortness of 
breath, hay fever, and ear/nose/throat trouble.  In January 
1978, he complained of congestion; the assessment was viral 
upper respiratory infection.  In December 1978, he was seen 
twice with complaints of cough and sinus congestion; the 
impression was viral upper respiratory infection, laryngitis, 
and bronchitis.  In November 1979, he was seen twice with 
complaints of chest congestion and a non-productive cough; 
the impression was viral upper respiratory infection.  In May 
1980, the veteran complained of a non-productive cough.  It 
was noted he was a 40-pack per year smoker.  An examination 
of the lungs revealed poor infiltration sounds and occasional 
rhonchi.  A chest X-ray was essentially within normal limits.  
The assessment included questionable early cold.  

In August 1987, the veteran was hospitalized at the VA for an 
episode of numbness in the left arm, left side of face, and 
left leg.  He admitted that he may have been 
hyperventilating.  He reported he smoked two to three packs 
of cigarettes daily.  There were no medical symptoms on 
admission apart from a cough productive of yellow sputum.  A 
chest examination revealed good air entry and no crackles.  A 
chest X-ray was normal.  The diagnosis, in pertinent part, 
was hyperventilation syndrome with unilateral sensory 
symptomatology.  

A May 1991 medical record from Middlesex Memorial Hospital 
indicates the veteran was seen with a complaint of 
congestion.  The diagnosis was acute sinusitis.  

Private treatment records show that in January 1992 the 
veteran was seen at the Middlesex Hospital with complaints of 
shortness of breath and cough.  The diagnosis was acute 
asthmatic bronchitis with influenza.  Thereafter, in January 
1992, he was treated at the hospital and by Susanna Thomas, 
M.D., for asthmatic bronchitis.  On one record, Dr. Thomas 
diagnosed the veteran with chronic lung disease exacerbation.  
In February 1992, the veteran's bronchitis resolved, and he 
was medically cleared to return to work.  In March 1992, he 
reported he developed increasing mucus and congestion; the 
diagnosis was sinobronchitis/COPD exacerbation.  A chest X-
ray revealed no acute disease and a left hemidiaphragm that 
appeared to be slightly more elevated than previously shown 
in January 1992.  

Medical records from Edward Winokur, M.D., a clinical 
pulmonologist at Shoreline Medical Associates, show that from 
March to July 1992 the veteran received treatment for a 
respiratory disorder.  The doctor noted that the veteran was 
referred to him for evaluation of dyspnea.  He noted the 
veteran's reported history of having developed the insidious 
onset of exertional dyspnea (diagnosed as asthma) three years 
previously and that his condition had been stable until 
January 1992.  He noted the veteran's report of a history of 
asthma as a child (with no subsequent bronchitis or 
emphysema), of a home environment with many pets and a wood 
burning stove which was considered a pulmonary irritant, and 
of significant occupational exposures to Agent Orange, 
multiple solvents, and heavy dust in service.  Dr. Winokur 
stated that in view of the multiple exposures to dust, Agent 
Orange, and home environment, the veteran's most probable 
diagnosis would be reactive airways disease syndrome, which 
in many respects was similar to asthma except that it was 
usually caused as a consequence of exposures inducing 
dramatic bronchial irritability and airways obstruction.  In 
April 1992, the doctor stated that the veteran had a mixed 
restrictive and obstructive disease with severe small airways 
disease.  He opined that the most probable etiology was 
airways obstruction based on previous exposures which have 
induced an asthma-like picture along with restrictive lung 
disease due to obesity.  In May 1992, the doctor stated there 
was slight deterioration of asthma which was probably due to 
seasonal allergies.  

On an August 1992 VA Agent Orange examination, the veteran 
reported he had been a smoker for 35 years, until January 
1992.  He reported he had had episodes of pneumonia for 20 
years.  The pertinent diagnoses were COPD and anxiety 
attacks.  On a review of the psychiatric system, a VA 
doctor's notation, dated in July 1992, on the examination 
report indicates a diagnosis of adjustment disorder with 
depressed mood secondary to pulmonary condition.  

In a January 1993 statement, Rafael de la Hoz, M.D., of the 
Occupational Medicine Clinic at Yale University, noted the 
veteran's report of his occupational history, which included 
work in the Air Force during which time he claimed he had 
been exposed to Agent Orange and, incidentally, asbestos.  
The doctor also noted other reports of occupational 
exposures, to include paint fumes (between 1989 and 1992 when 
the veteran worked as a pipefitter on boats).  After 
examining the veteran, the doctor summarized that there was 
evidence of exposure to asbestos, although incidentally, 
during the veteran's work with the Air Force, and that the 
findings were consistent with asbestos-related pleural 
plaques.  The doctor noted there was also evidence of 
tobacco-induced COPD.  

In a February 1993 statement, B.D. Cosmo, M.D., a VA doctor, 
indicated that he had treated the veteran since July 1992 for 
COPD.  VA outpatient records indicate such treatment.  Other 
VA outpatient records in June and July 1993 show the veteran 
also received therapy for panic attacks.  He reported that 
the onset of panic attacks was in 1985.  

In a November 1993 medical report, Thomas Godar, M.D., chief 
of the pulmonary disease section at Saint Francis Hospital, 
stated that he conducted an independent medical examination 
of the veteran in regard to a workman's compensation claim 
based on asthmatic bronchitis.  Dr. Godar furnished an 
extensive review of the veteran's occupational and medical 
histories, and in September 1993 conducted a physical 
examination and ordered X-rays and a pulmonary function test.  
The impression was atopic disease with a history of hayfever, 
asthma in childhood, and allergy to Tetracycline; hyper-
reactive airway disease associated with childhood asthma 
exacerbated by a viral infection in January 1992 with 
increased hyper-reactivity inducing an increased response to 
workplace exposure to irritants, chemicals, and fumes as a 
nonspecific and transient aggravating factor; COPD with very 
mild emphysema likely but largely chronic bronchitis 
associated with an extremely heavy smoking history; pneumonia 
by history, presumably resolved; restrictive disease due to 
obesity and a significant eventration of the left 
hemidiaphragm, etiology undetermined; hypertension under 
treatment, not fully controlled; gout by history, 
asymptomatic; and obesity, exogenous, mild.  

VA outpatient records in 1994 show the veteran continued to 
be seen in the pulmonary clinic for treatment of COPD.  

In a June 1995 statement, Robert Keltner, M.D., of 
Southeastern Pulmonary Associates, stated that he had treated 
the veteran for chronic obstructive airway disease, chronic 
asthmatic bronchitis type, since January 1994.  He noted that 
the veteran had had multiple exacerbations related to acute 
bronchitis and that despite maximum medical therapy he 
remained substantially limited in regard to his ability to 
breath.  

VA outpatient records from July 1995 to July 1998 show the 
veteran was treated for a variety of medical conditions, to 
include obesity, pneumonia, generalized anxiety disorder, 
COPD, and restrictive ventilatory defect due to obesity.  

In July 1998, the veteran filed a claim for service 
connection for a pulmonary disability (claimed to have begun 
in January 1992) and for PTSD (claimed to have begun in 
1993).  

In an August 1998, the RO requested the veteran to furnish 
additional information concerning service stressors in 
support of his PTSD claim.  He did not reply.  

VA outpatient records from August 1998 to November 1998 show 
the veteran continued to receive treatment for various 
medical conditions, to include acute onset of chronic 
bronchitis, obesity, COPD, restrictive ventilatory defect due 
to obesity, and asbestos plaques (as noted in a 1992 CT 
scan).  A November 1998 record indicates that the veteran was 
concerned about whether asbestos was contributing to his 
dyspnea, and it was noted that a prior evaluation through the 
Occupational Medicine Clinic at Yale revealed no asbestos.  

In a November 1998 decision, the RO denied service connection 
for a respiratory disability and a psychiatric disorder to 
include PTSD.  

VA outpatient records from December 1998 to July 1999 show 
the veteran continued to receive treatment for COPD, 
restrictive ventilatory defect due to obesity, and acute 
bronchitis.  In January 1999, it was noted that his ailments 
included asbestos plaques, as shown in a 1992 chest X-ray at 
Yale.  He underwent tests to rule out asbestosis.  Records in 
March 1999 and June 1999 note that there was no evidence of 
asbestosis or pleural plaques on a CT scan conducted in 
January 1999 and that such scan revealed no pulmonary 
parenchymal disease.  

At a July 1999 RO hearing before a hearing officer, the 
veteran testified that while working on airplanes in service 
he was exposed to many chemicals, to include napalm which he 
loaded onto aircraft in Vietnam; that he had been healthy up 
until the 1970s when he began getting colds; that before he 
was discharged in 1980 he began to experience shortness of 
breath; that in 1985 he was hospitalized for breathing 
problems and anxiety and that panic attacks occurred 
thereafter on a regular basis without him knowing what 
brought them on; that after his service discharge he had a 
variety of jobs involving manual labor and not the technical 
work with airplanes that he had been doing in service; and 
that he did not begin receiving treatment from the VA for his 
lungs and mental condition until 1992. 

VA outpatient records from August 1999 to March 2000 show the 
veteran continued to receive treatment for a variety of 
medical conditions, to include COPD/asthma and an anxiety 
disorder.  In a September 1999 statement, a VA nurse 
indicated that the veteran received treatment on a monthly 
basis for symptoms of generalized anxiety disorder and 
alcohol dependency (in remission).  She noted that the 
veteran reported PTSD symptoms since the Vietnam War but that 
he was currently preoccupied with generalized anxiety 
symptoms caused by physical ailments (especially breathing 
difficulties) and current life stressors (especially 
financial-related).  

II.  Analysis

The veteran claims service connection for respiratory and 
psychiatric disabilities.  The Board finds the evidence has 
been properly developed by the RO, and there is no further VA 
duty to assist in these claims.  38 U.S.C.A. § 5107(a).

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  



A.  Respiratory Disability including COPD

The veteran contends that his respiratory disability had its 
onset in service, when he was exposed to many chemicals and 
began to experience lung problems (colds).  

The service medical evidence shows that in October 1967 the 
veteran was noted to have seasonal hay fever.  Thereafter, 
from 1970 to 1980, he was diagnosed with a variety of 
respiratory disorders, consisting of viral upper respiratory 
infection, cold, asthma (on one occasion in April 1973), 
cough, and bronchitis.  These diagnoses almost invariably 
were made in the fall and winter seasons, when the incidence 
of such conditions are common.  In the month of his May 1980 
service discharge, he complained of a non-productive cough, 
and although an examination revealed poor infiltration sounds 
and occasional rhonchi, a chest X-ray was essentially normal.  
The veteran was discharged in May 1980, and there is no 
further complaint or diagnosis of a respiratory disorder 
until many years later when he was hospitalized for a 
hyperventilation syndrome in 1987, during which time chest X-
rays and examination were shown to be normal.  There are no 
medical records referable to a respiratory disorder from 1987 
until January 1992 when the veteran was hospitalized for 
acute asthmatic bronchitis with influenza.  Since 1992, he 
has been diagnosed by private and VA doctors with a variety 
of respiratory disorders, to include COPD, bronchitis, 
restrictive airway disease, pneumonia, and asthma.  

The private and VA medical records since 1992 do not offer 
convincing evidence that the veteran's currently diagnosed 
lung condition including COPD is related to his acute and 
transitory respiratory complaints in service.  Dr. Winokur 
diagnosed the veteran with a reactive airways disease 
syndrome which he opined was due to the veteran's exposure to 
a many irritants, to include Agent Orange in service.  
However, as his opinion was based on the veteran's own 
reported and unsubstantiated history of such exposure (it is 
not shown by the service records), the doctor's statement 
that his respiratory disorder was due to in-service herbicide 
exposure lacks any probative value.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Moreover, the veteran's lung condition 
is not among the conditions subject to presumptive service 
connection based on Agent Orange exposure, and actual Agent 
Orange exposure during Vietnam service is not shown.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
McCartt v. West, 12 Vet.App. 164 (1999).  Likewise, in regard 
to the opinion of Dr. de la Hoz who opined that there was 
evidence of exposure to asbestos during the veteran's work in 
the military, the statement was made based on the veteran's 
own unsubstantiated report of exposure to such chemical in 
service and lacks probative value.  LeShore, supra.  Dr. de 
la Hoz also noted that findings were consistent with 
asbestos-related pleural plaques, apparently from a CT scan 
of the lungs; however, subsequent VA outpatient records 
indicate that additional testing revealed no evidence of 
asbestosis or pleural plaques.  

The most comprehensive evaluation of record regarding the 
veteran's respiratory condition was made by Dr. Godar in 
1993.  Based on an extensive evaluation, he concluded, in 
pertinent part, that the veteran had a hyper-reactive airway 
disease associated with childhood asthma which was 
exacerbated by a viral infection in January 1992.  He also 
diagnosed COPD with chronic bronchitis associated with an 
extremely heavy smoking history and restrictive disease due 
to obesity (the latter of which was also diagnosed by Dr. 
Winokur).  Dr. Godar's diagnoses, although made in 1993, 
essentially reflect the veteran's current respiratory 
condition.  However, the medical evidence does not link the 
post-service respiratory condition including COPD with the 
veteran's service, and without such linkage there can be no 
service connection.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current respiratory disorder including COPD 
became manifest years after service and has not been 
medically linked to service.  The condition was not incurred 
in or aggravated by service.  The preponderance of the 
evidence is against the claim for service connection for a 
respiratory disorder including COPD.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




B.  Psychiatric Disorder including PTSD

The veteran contends that a psychiatric disorder, claimed as 
PTSD, had its onset during service, even though he began 
experiencing anxiety in 1985 and has been receiving treatment 
for a psychiatric disorder since 1992.  

The medical evidence shows that during the veteran's 1960-
1980 active duty service there was no diagnosis of a 
psychiatric disorder.  It was not until many years after his 
military discharge that he was initially diagnosed with a 
psychiatric disorder (adjustment disorder with depressed 
mood) during a VA Agent Orange examination in 1992.  The 
doctor, however, related the diagnosis to the veteran's 
respiratory disorder.  Although the veteran alleged he began 
to experience panic attacks in 1985, the medical records show 
he received psychotherapy for such attacks beginning in 1993 
at the VA.  Subsequent VA records show the veteran received 
ongoing treatment for a psychiatric disability diagnosed as 
generalized anxiety disorder, and these records do not 
reflect that such disorder was related to service.  In 
September 1999, a VA nurse referred to the veteran's report 
of PTSD symptoms since the Vietnam War but noted he was 
currently in treatment for symptoms of generalized anxiety 
disorder which was caused by physical ailments and current 
life stressors.  There has been no diagnosis of PTSD under 
the criteria of DSM-IV, which is one of the mandatory 
requirements for service connection for such condition.  
38 C.F.R. § 3.304(f).

In sum, the medical evidence does not link the veteran's 
current generalized anxiety disorder, which first appeared 
many years after service, to his active duty as required for 
service connection.  Moreover, without a current diagnosis of 
PTSD (among other requirements) there may be no service 
connection for such condition.  The preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder including PTSD.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

Service connection for a respiratory disability including 
COPD is denied.

Service connection for a psychiatric disorder including PTSD 
is denied.  


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeal

 
- 12 -


- 1 -


